Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 01/11/2021, responding to the final office action provided in rejection of claims 1-20.  Claims 1, 11 and 20 have been amended.  Claim 21 have been added.  Claims 1-9 and 11-21 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).  
Examiner notes
(A).    	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
(B). Examiner interpreted “a compound conditional” as code with two or more condition Boolean logic i.e. if statement, a “for” loop, or a while loop per paragraph 0001 and “condition” interpreted as Boolean predicate per paragraph 0003 and “compound conditional” as two or more (i.e. plurality conditional) per paragraph 0001 which have been recited in claims 1, 11, and 20.
(C). Drawings submitted on 04/13/2018 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(D). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
Response to Arguments
Applicant's arguments regarding new added features filed 01/11/2021, in particular, pages 10-17, have been fully considered but are unpersuasive and/or moot in view of the new ground(s) or rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to independent claims 1, 11 and 20, the limitation states that "inhibit compilation of the plurality of conditions with the at least one ordering that does not satisfy the one or more legality constraints”. It is unclear the process of “inhibit” compilation. According to Google / dictionary meaning of inhibit is hinder, restrain, or prevent (an action or process). For instance, the BRI of the claims allow preventing compilation when condition for a minimum one of condition out of plurality condition or just simple Boolean to one of ordinary skill in the art.  Applicant provided description of inhibit in the originally filed specification at paragraph 0035 the outputting of assembly code with that ordering is inhibited. Further states that unwanted branching that 
Dependent Claims 2-9, 21 and 12-19 depend upon Claims 1, 11 and fail to comply with the indefinite aspect at least for the same reasons in the above discussion.
For the purpose of art, the examiner will interpret the claim as any reasonably consideration for not compiling the particular ordering of conditions, either structurally as not allowing the compiler to act or removing / blocking the data from being routed to the compiler for compilation.

Claims 5 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to independent claims 5 and 15, the limitation states that "… wherein the one or more legality constraints include a constraint that a portion of the source code following a last code block of the respective code blocks of the plurality of conditions preceding the common target code block has one entry point and one exit point”. There are two common blocks and they are not overlapping each other and further, there are one entry point and one exit point. It is unclear what is the behind the “last code block” as it should have been the last block for constraint consideration.  Further, it is unclear if each condition has code blocks and whether the last code block modifies an earlier condition compared to other conditions.  Further it is unclear what the last code block is compared to the common target code block or what condition the target code block is intended to be associated with if each condition has its own group of associated code blocks.  The claims would be indefinite in that there not clear indication of first and last code blocks compared to the common target code block and thus unclear and indefinite how the limitation is performed or reasonable ascertained. (See MPEP 2173.03).  For the purpose of art, the claim will be interpreted as constraints of a single entry and single exit point is made to any code block of the group of code blocks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 11-14, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Nakaike et al. (US 2017/0242776) and in view of Wholey et al. (US 7,716,630 B2).

As to claim 1, Nakaike discloses a computing device comprising a processor configured to: during an execution of a compiler (par. 0038-0040): 
receive source code at the compiler, wherein the source code includes (par. 0043, FIG. 5 demonstrates an exemplary execution of an abstract interpretation, in which in interpreting instanceof conditions for two classes, the abstract interpreter checks the class hierarchies of the two classes. If one class is an ancestor of the other class, then the instanceof condition is evaluated as TRUE because in an ancestor situation, the data object can be a match with either class. The ancestors can be checked by traversing class hierarchy trees which are managed by language runtime systems such as Java.TM. virtual machines and compilers. Further, if the class is not loaded, at the time of compiling (e.g., it has not been used yet as a program runs), then the interpreter returns TRUE, e.g., a nonexclusive situation. Further, see pars. 0038, 0044, 0056, and 0058-0059. Note: program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Java.TM., Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages, see par. 0112): 
at least one compound conditional having a plurality of conditions configured to be evaluated as part of execution of assembly code compiled from the source code to determine which of a plurality of branch code blocks of the assembly code are to be executed as part of the execution of the assembly code par. 0043, FIG. 5 demonstrates an exemplary execution of an abstract interpretation, in which in interpreting instanceof conditions for two classes, the abstract interpreter checks the class hierarchies of the two classes. If one class is an ancestor of the other class, then the instanceof condition is evaluated as TRUE because in an ancestor situation, the data object can be a match with either class. The ancestors can be checked by traversing class hierarchy trees which are managed by language runtime systems such as Java.TM. virtual machines and compilers. Further, if the class is not loaded, at the time of compiling (e.g., it has not been used yet as a program runs), then the interpreter returns TRUE, e.g., a nonexclusive situation. Further, see pars. 0038, 0044, 0056, and 0058-0059; 0070-0071),wherein each condition of the plurality of conditions, includes a code block that includes one or more instructions to evaluate the condition as part of execution of the assembly code (pars. 0058, condition check reorderer 218 receives information from the condition check frequency determiner 210, the value propagator 212, and the abstract interpreter 214, and when the condition checks include instanceof statements, then the class hierarchy checker 216. The condition check reorder 218 determines if 1) the frequency that an elseif condition check is evaluated as TRUE is greater than the frequency of a preceding if or elseif condition check is evaluated as TRUE; 2) there are no side effects [i.e. legality constraints] of the condition check; and 3) the if and elseif condition checks are exclusive to each other. If the outcomes of all three conditions are TRUE [i.e. only for each ordering of the plurality of orderings that satisfy], then the block reorderer will reorder two or more condition checks and the body blocks for the condition checks      . Further, see pars. 0064, , claims 1, 16; 0070-0071); 
determine a plurality of orderings of the conditions included in the compound conditional (par. 0028, the costs of condition checks are reduced by a method described herein in which if and elseif statements are reordered, if certain conditions [i.e. plurality of orderings of the conditions] are met, in order to more accurately reflect the frequencies at which the conditions are evaluated as TRUE [i.e. Boolean]. In one embodiment, when the condition checks are reordered, their positions within the code are switched, e.g., the elseif condition moves to the position of the if statement, and the if statement moves to the position of the elseif statement. Other reordering positions may be possible. Further, see pars. 0053-0054 and 0064-0072); 
determine that two or more orderings of the plurality of orderings of the plurality of conditions satisfy one or more legality constraints on a syntactic structure of the one or more instructions of each of the plurality of conditions (pars. 0055-0056, the condition check frequency determiner 210 determines the number of times if and elseif condition checks are evaluated as TRUE. In one embodiment, the condition check frequency determiner 210 searches for instances where the frequency that an elseif condition check is evaluated as TRUE is greater than the frequency of a preceding if or elseif condition check is evaluated as TRUE. In one other embodiment, the condition check frequency determiner 210 further determines if the condition checks set forth in the blocks do not have side effects [i.e. legality constraints on the conditionsy] … The value propagator 212 propagates the values to satisfy the condition checks. The abstract interpreter 214 uses the information generated by the value propagator 212 to perform abstract interpretation … ), and that at least one ordering of the plurality of orderings does not satisfy the one or more legality constraints (par.0063, block 315 is a decision block in which it is determined if the frequency at which a later condition check is satisfied greater than the frequency at which a preceding condition check is satisfied. If the determination is YES, then proceed to block 320. If the determination is NO [i.e. does not satisfy], then proceed to block 325; further par. 0064 – decision block 320 it is determined whether the condition checks have side effects and if no side effects, proceed to block 330 – if side effects proceed to block 325); Page 2 of 18Application No. 15/953,334 Application Filing Date: April 13, 2018 
Docket No. 404160-US-NPinhibit compilation of the plurality of conditions with the at least one ordering that does not satisfy the one or more legality constraints (Fig. 9, elements 325, 320, 345 pars. 0064-0072, the compilation inhibit [i.e. element 325]when condition has side effect [element 320] and the condition checks exclusive to each other [i.e. element 345]. Block 320 is a decision block in which it is determined whether the condition checks have side effects. For example, the side effects may be exceptions, stores to variables, and method calls. If there are no side effects associated with the condition checks (e.g., the determination is NO), then proceed to block 330 … In block 325, the instruction is given to not reorder the body blocks. This instruction should be given in case one of the following occurs: a body block containing a later condition check is satisfied at a frequency. … the condition checks are found to include instanceof statements (decision block 340 returns YES), then a lack of exclusivity is found after the class hierarchies are checked in block 350 (decision block 345 returns NO)); 
only for each ordering of the plurality of orderings that satisfy the one or more legality constraints, during the execution of the compiler and subsequently to determining that the ordering satisfies the one or more legality constraints (pars. 0058, condition check reorderer 218 receives information from the condition check frequency determiner 210, the value propagator 212, and the abstract interpreter 214, and when the condition checks include instanceof statements, then the class hierarchy checker 216. The condition check reorder 218 determines if 1) the frequency that an elseif condition check is evaluated as TRUE is greater than the frequency of a preceding if or elseif condition check is evaluated as TRUE; 2) there are no side effects [i.e. legality constraints] of the condition check; and 3) the if and elseif condition checks are exclusive to each other. If the outcomes of all three conditions are TRUE [i.e. only for each ordering of the plurality of orderings that satisfy], then the block reorderer will reorder two or more condition checks and the body blocks for the condition checks      . Further, see pars. 0064, , claims 1, 16; when condition has side effect [element 320] and the condition checks exclusive to each other [i.e. element 345]. Block 320 is a decision block in which it is determined whether the condition checks have side effects. For example, the side effects may be exceptions, stores to variables, and method calls. If there are no side effects associated with the condition checks (e.g., the determination is NO), then proceed to block 330 … In block 325, the instruction is given to not reorder the body blocks. This instruction should be given in case one of the following occurs: a body block containing a later condition check is satisfied at a frequency. … the condition checks are found to include instanceof statements (decision block 340 returns YES), then a lack of exclusivity is found after the class hierarchies are checked in block 350 (decision block 345 returns NO), determine a respective estimated computational cost for that ordering (par. 0053, System 200 receives input 210, which may include program code 212 that may contain if and elseif condition checks that may not be ordered according to the frequencies that the condition checks are evaluated as TRUE. For example, if the if condition set forth in a block is rarely TRUE and elseif condition set forth in a subsequent condition block is frequently TRUE, then reordering the condition blocks may reduce the cost of performing condition checks and provide for more efficient execution of program code. Further, see pars. 0028, 0047.  It is obvious to one of ordinary skill in the art that if the cost is reduced a respective cost must be determined.); 
reorder the plurality of conditions to have an ordering that has a lowest estimated computational cost of the plurality of orderings that satisfy the one or more legality constraints (par. 0053, System 200 receives input 210, which may include program code 212 that may contain if and elseif condition checks that may not be ordered according to the frequencies that the condition checks are evaluated as TRUE. For example, if the if condition set forth in a block is rarely TRUE and elseif condition set forth in a subsequent condition block is frequently TRUE, then reordering the condition blocks may reduce the cost of performing condition checks and provide for more efficient execution of program code. Further, see pars. 0028, 0047; when condition has side effect [element 320] and the condition checks exclusive to each other [i.e. element 345]. Block 320 is a decision block in which it is determined whether the condition checks have side effects. For example, the side effects may be exceptions, stores to variables, and method calls. If there are no side effects associated with the condition checks (e.g., the determination is NO), then proceed to block 330 … In block 325, the instruction is given to not reorder the body blocks. This instruction should be given in case one of the following occurs: a body block containing a later condition check is satisfied at a frequency. … the condition checks are found to include instanceof statements (decision block 340 returns YES), then a lack of exclusivity is found after the class hierarchies are checked in block 350 (decision block 345 returns NO); and 
compile the source code with the reordered plurality of conditions into the assembly code (par. 0043, FIG. 5 demonstrates an exemplary execution of an abstract interpretation, in which in interpreting instanceof conditions for two classes, the abstract interpreter checks the class hierarchies of the two classes. If one class is an ancestor of the other class, then the instanceof condition is evaluated as TRUE because in an ancestor situation, the data object can be a match with either class. The ancestors can be checked by traversing class hierarchy trees which are managed by language runtime systems such as Java.TM. virtual machines and compilers. Further, if the class is not loaded, at the time of compiling (e.g., it has not been used yet as a program runs), then the interpreter returns TRUE, e.g., a nonexclusive situation. Further, see pars. 0038, 0044, 0056, and 0058-0059. Note: program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Java.TM., Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages, see par. 0112).

Nakaike teaches inhibit / stop compilation of the plurality of conditions ordering that does not satisfy the one or more legality constraints by proceeding to step 325 which is not further described. However, Nakaike does not explicitly disclose inhibit compilation is performed at block 325. Further, Wholey further teaches compilation / interpretation stop due to only ranked orders that do not produce runtime error being considered. 

Wholey discloses inhibit compilation of the plurality of conditions with the at least one ordering that does not satisfy the one or more legality constraints (as noted in the 112 rejections, it is unclear what is meant by inhibiting compilation; col. 23, lines 17-32, wherein circularity error based parameters are removed from the list and only the smaller list of newly generated zero-dependency parameters.
col. 2, ll. 18-19, the ordering constraint includes ordering a first parameter after a second parameter [i.e. plurality of ordering] if the first parameter depends on the second parameter. Further at col. 8, ll. 55 – col. 9, ll. 34,  Kind 314--This field defines [i.e. legality constraints] where a graph is to obtain the value for the associated parameter at graph execution time. Supported kind field 314 values are: Environment--The value for the runtime parameter is expected to be found in an environment variable of the same name. If the environment variable is not defined, then the value in the default value field 308 is used. If the parameter is required (i.e., an exported parameter), and the default value field 308 is empty, then a runtime error will be generated and graph execution will stop. … perform conditional tests, comparisons, data transformations, arithmetic and logical operations, string and list manipulations, and other functions on user input, externally programmatically supplied input, and other runtime parameters to generate a final value for any runtime parameter. Further, see col. 23, lines 17-32; col. 10, ll. 5-26);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nakaike to include inhibit compilation of the plurality of conditions with the at least one ordering that does not satisfy the one or more legality constraints, as disclosed by Wholey, for the purpose of evaluating only valid parameters (see col. 8, ll. 55-57 and col. 23, lines 17-32 of Wholey).

As to claim 2, Nakaike discloses the computing device wherein the source code further includes: 
a first branch code block including one or more first branch evaluation instructions configured to be executed when the plurality of conditions are true (pars. 0035-0038, a comparison is made between two or more condition checks to determine if they should be reordered. For example, the two or more condition checks are monitored to determine how frequently each one is evaluated as TRUE. If it is found that the frequency that an elseif condition check is evaluated as TRUE is greater than the frequency that a preceding if or else if condition check is evaluated as TRUE, then the condition checks may be reordered, if the following additional conditions [i.e. plurality of condition] are met: … calling the method is not considered to have a side effect. Condition checks are never reordered if one of them has any side effect so as to avoid changing the program semantics. … The succeeding condition checks are evaluated by using the propagated values. As this evaluation is done at compile time, it is called abstract interpretation or symbolic execution. Further, see Fig. 9, pars. 0064-0072); and 
a second branch code block including one or more second branch evaluation instructions configured to be executed when at least one condition of the plurality of conditions is false (pars. 0039-0041, it is determined whether the succeeding condition checks are satisfied or not satisfied. When the succeeding condition checks are not satisfied, then they are found to be exclusive for the preceding condition checks. With the finding of exclusivity, all conditions that support the reordering of the condition checks are found to be present. This is shown in FIG. 2, in which the abstract interpretation queries whether 1==2. Since this is FALSE … check if (o instanceof CLASS_A) is propagated (value of o: [CLASS_A] to see if CLASS_A instanceof CLASS_B is satisfied. If satisfied, then the condition checks are nonexclusive. If not satisfied, then the condition checks are exclusive).  

As to claim 3, Nakaike discloses the computing device wherein the one or more legality constraints include a constraint that the source code includes one first branch code block and one second branch code block (pars. 0055-0056, the condition check frequency determiner 210 determines the number of times if and elseif condition checks are evaluated as TRUE. In one embodiment, the condition check frequency determiner 210 searches for instances where the frequency that an elseif condition check is evaluated as TRUE is greater than the frequency of a preceding if or elseif condition check is evaluated as TRUE. In one other embodiment, the condition check frequency determiner 210 further determines if the condition checks set forth in the blocks [i.e. second block] do not have side effects … The value propagator 212 propagates the values to satisfy the condition checks. The abstract interpreter 214 uses the information generated by the value propagator 212 to perform abstract interpretation … . Further, see par. 0053).  

As to claim 4, Nakaike discloses the computing device wherein the one or more legality constraints include a constraint that the respective code block of each condition includes an instruction to proceed to a common target code block (par. 0038, FIG. 2 depicts a situation in which it is determined that the if and else if condition checks are exclusive to each other [i.e. common target]. The values that satisfy the condition checks are propagated. For example, when an if (x==1) statement exists, "1" is propagated for the variable x because this condition check is satisfied (i.e. evaluated as TRUE) when x is 1. The succeeding condition checks are evaluated by using the propagated values [i.e. common target code block]. As this evaluation is done at compile time, it is called abstract interpretation or symbolic execution. Further, see pars. 0036, 0056, 0058, 0064-0065, wherein side effect is method calls and claims 10, 13).  

As to claim 6, Nakaike discloses the computing device wherein the one or more legality constraints include a constraint that no instruction calls an undefined variable (par. 0037, side effect is an operation that changes the state of an executed program. It may occur when a value is stored in a variable. Operations that include stores to variables [i.e. undefined] are regarded as causing side effects. An example of a side effect operation is throwing an exception in a Java.TM. program since this involves the stores to the variables in a Java.TM. virtual machine. Another example is to call a method because stores to variables may exist in the called method. If it is known that the called method does not have any stores to variables, calling the method is not considered to have a side effect. Condition checks are never reordered if one of them has any side effect so as to avoid changing the program semantics. Further, see par. 0046; 0064-0065, wherein side effect is stores to variables or method calls).  

As to claim 7, Nakaike discloses the computing device wherein each code block is a basic block (par. 0042, As shown in FIG. 4, "o" is an object. The curved dashed segment culminating in an arrow signifies that a value is propagated. The boxes and solid lines represent a control flow. Each box is a basic block which is the straight line code. In a basic block, a branch can exist only at the end of the straight line code. In this example, the first basic block has a branch which is the if condition check. Since a branch exists, the basic block has two edges which are represented as arrows. One edge is the control flow to the basic block including the elseif condition check when the if condition check is not satisfied. The other edge is the control flow to another basic block which is the body of the if condition check (e.g., the code when the if condition check is satisfied). The numbers (1, 99) are the execution frequencies of the edges. The first basic block has two edges, and one of the edges has 99 as the execution frequency and the other edge has 1. This means that one of the edge is executed 99 times and the other edge is executed 1 time. These edges represent the frequencies that condition checks are evaluated as TRUE).  

As to claim 8, Nakaike discloses the computing device wherein at least one code block includes a plurality of basic blocks (Fig. 8, element 212, 214, 222, 224, pars. 0053-0054, System 200 receives input 210, which may include program code 212 that may contain if and elseif condition checks that may not be ordered according to the frequencies that the condition checks are evaluated as TRUE. For example, if the if condition set forth in a block is rarely … After the system 200 performs operations, revised program code 222 containing reordered condition checks 224, e.g., reordered if and elseif condition checks, may be output 220 from the system).  

As to claim 11, (a method claim) recites substantially similar limitations to claim 1 (a computing device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 12, (the method claim) recites substantially similar limitations to claim 2 (the computing device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 13, (the method claim) recites substantially similar limitations to claim 3 (the computing device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 14, (the method claim) recites substantially similar limitations to claim 4 (the computing device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the method claim) recites substantially similar limitations to claim 6 (the computing device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (the method claim) recites substantially similar limitations to claim 7 (the computing device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 18, (the method claim) recites substantially similar limitations to claim 8 (the computing device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, a computing device comprising a processor configured to: Page 7 of 18Application No. 15/953,334 Application Filing Date: April 13, 2018 
Docket No. 404160-US-NPduring an execution of a compiler (par. 0038-0040): receive source code at the compiler, wherein the source code includes a plurality of code blocks that are included in a compound conditional (par. 0043, FIG. 5 demonstrates an exemplary execution of an abstract interpretation, in which in interpreting instanceof conditions for two classes, the abstract interpreter checks the class hierarchies of the two classes. If one class is an ancestor of the other class, then the instanceof condition is evaluated as TRUE because in an ancestor situation, the data object can be a match with either class. The ancestors can be checked by traversing class hierarchy trees which are managed by language runtime systems such as Java.TM. virtual machines and compilers. Further, if the class is not loaded, at the time of compiling (e.g., it has not been used yet as a program runs), then the interpreter returns TRUE, e.g., a nonexclusive situation. Further, see pars. 0038, 0044, 0056, and 0058-0059. Note: program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Java.TM., Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages, see par. 0112) and are configured to be evaluated as part of execution of assembly code compiled from the source code to determine which of a plurality of branch code blocks of the assembly code are to be executed as part of the execution of the assembly code (par. 0043, FIG. 5 demonstrates an exemplary execution of an abstract interpretation, in which in interpreting instanceof conditions for two classes, the abstract interpreter checks the class hierarchies of the two classes. If one class is an ancestor of the other class, then the instanceof condition is evaluated as TRUE because in an ancestor situation, the data object can be a match with either class. The ancestors can be checked by traversing class hierarchy trees which are managed by language runtime systems such as Java.TM. virtual machines and compilers. Further, if the class is not loaded, at the time of compiling (e.g., it has not been used yet as a program runs), then the interpreter returns TRUE, e.g., a nonexclusive situation. Further, see pars. 0038, 0044, 0056, and 0058-0059; 0070-0071);
determine a plurality of orderings of the conditions included in the compound conditional (par. 0028, the costs of condition checks are reduced by a method described herein in which if and elseif statements are reordered, if certain conditions [i.e. plurality of orderings of the conditions] are met, in order to more accurately reflect the frequencies at which the conditions are evaluated as TRUE [i.e. Boolean]. In one embodiment, when the condition checks are reordered, their positions within the code are switched, e.g., the elseif condition moves to the position of the if statement, and the if statement moves to the position of the elseif statement. Other reordering positions may be possible. Further, see pars. 0053-0054 and 0064-0072); 
determine that two or more orderings of the plurality of orderings of the plurality of code blocks satisfy one or more legality constraints on a syntactic structure of one or more instructions of each of the plurality of code blocks (pars. 0055-0056, the condition check frequency determiner 210 determines the number of times if and elseif condition checks are evaluated as TRUE. In one embodiment, the condition check frequency determiner 210 searches for instances where the frequency that an elseif condition check is evaluated as TRUE is greater than the frequency of a preceding if or elseif condition check is evaluated as TRUE. In one other embodiment, the condition check frequency determiner 210 further determines if the condition checks set forth in the blocks do not have side effects [i.e. legality constraints on the conditionsy] … The value propagator 212 propagates the values to satisfy the condition checks. The abstract interpreter 214 uses the information generated by the value propagator 212 to perform abstract interpretation … ), and that at least one ordering of the plurality of orderings does not satisfy the one or more legality constraints (par.0063, block 315 is a decision block in which it is determined if the frequency at which a later condition check is satisfied greater than the frequency at which a preceding condition check is satisfied. If the determination is YES, then proceed to block 320. If the determination is NO [i.e. does not satisfy], then proceed to block 325; further par. 0064 – decision block 320 it is determined whether the condition checks have side effects and if no side effects, proceed to block 330 – if side effects proceed to block 325);Page 2 of 18Application No. 15/953,334 Application Filing Date: April 13, 2018
inhibit compilation of the plurality of code blocks with the at least one ordering that does not satisfy the one or more legality constraints (Fig. 9, elements 325, 320, 345 pars. 0064-0072, the compilation inhibit [i.e. element 325]when condition has side effect [element 320] and the condition checks exclusive to each other [i.e. element 345]. Block 320 is a decision block in which it is determined whether the condition checks have side effects. For example, the side effects may be exceptions, stores to variables, and method calls. If there are no side effects associated with the condition checks (e.g., the determination is NO), then proceed to block 330 … In block 325, the instruction is given to not reorder the body blocks. This instruction should be given in case one of the following occurs: a body block containing a later condition check is satisfied at a frequency. … the condition checks are found to include instanceof statements (decision block 340 returns YES), then a lack of exclusivity is found after the class hierarchies are checked in block 350 (decision block 345 returns NO)); 
only for each ordering of the plurality of orderings that satisfy the one or more legality constraints, during the execution of the compiler and subsequently to determining that the ordering satisfies the one or more legality constraints (pars. 0058, condition check reorderer 218 receives information from the condition check frequency determiner 210, the value propagator 212, and the abstract interpreter 214, and when the condition checks include instanceof statements, then the class hierarchy checker 216. The condition check reorder 218 determines if 1) the frequency that an elseif condition check is evaluated as TRUE is greater than the frequency of a preceding if or elseif condition check is evaluated as TRUE; 2) there are no side effects [i.e. legality constraints] of the condition check; and 3) the if and elseif condition checks are exclusive to each other. If the outcomes of all three conditions are TRUE [i.e. only for each ordering of the plurality of orderings that satisfy], then the block reorderer will reorder two or more condition checks and the body blocks for the condition checks      . Further, see pars. 0064, , claims 1, 16), determine a respective estimated computational cost for that ordering (par. 0053, System 200 receives input 210, which may include program code 212 that may contain if and elseif condition checks that may not be ordered according to the frequencies that the condition checks are evaluated as TRUE. For example, if the if condition set forth in a block is rarely TRUE and elseif condition set forth in a subsequent condition block is frequently TRUE, then reordering the condition blocks may reduce the cost of performing condition checks and provide for more efficient execution of program code. Further, see pars. 0028, 0047.  It is obvious to one of ordinary skill in the art that if the cost is reduced a respective cost must be determined);
reorder the plurality of code blocks to have an ordering that has a lowest estimated computational cost of the plurality of orderings that satisfy the one or more legality constraints (par. 0053, System 200 receives input 210, which may include program code 212 that may contain if and elseif condition checks that may not be ordered according to the frequencies that the condition checks are evaluated as TRUE. For example, if the if condition set forth in a block is rarely TRUE and elseif condition set forth in a subsequent condition block is frequently TRUE, then reordering the condition blocks may reduce the cost of performing condition checks and provide for more efficient execution of program code. Further, see pars. 0028, 0047; when condition has side effect [element 320] and the condition checks exclusive to each other [i.e. element 345]. Block 320 is a decision block in which it is determined whether the condition checks have side effects. For example, the side effects may be exceptions, stores to variables, and method calls. If there are no side effects associated with the condition checks (e.g., the determination is NO), then proceed to block 330 … In block 325, the instruction is given to not reorder the body blocks. This instruction should be given in case one of the following occurs: a body block containing a later condition check is satisfied at a frequency. … the condition checks are found to include instanceof statements (decision block 340 returns YES), then a lack of exclusivity is found after the class hierarchies are checked in block 350 (decision block 345 returns NO); and 
compile the source code with the reordered plurality of conditions into the assembly code (par. 0043, FIG. 5 demonstrates an exemplary execution of an abstract interpretation, in which in interpreting instanceof conditions for two classes, the abstract interpreter checks the class hierarchies of the two classes. If one class is an ancestor of the other class, then the instanceof condition is evaluated as TRUE because in an ancestor situation, the data object can be a match with either class. The ancestors can be checked by traversing class hierarchy trees which are managed by language runtime systems such as Java.TM. virtual machines and compilers. Further, if the class is not loaded, at the time of compiling (e.g., it has not been used yet as a program runs), then the interpreter returns TRUE, e.g., a nonexclusive situation. Further, see pars. 0038, 0044, 0056, and 0058-0059. Note: program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Java.TM., Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages, see par. 0112).

Nakaike teaches inhibit / stop compilation of the plurality of conditions ordering that does not satisfy the one or more legality constraints by proceeding to step 325 

Wholey discloses inhibit compilation of the plurality of conditions with the at least one ordering that does not satisfy the one or more legality constraints (as indicated in 112 rejections, it is unclear what inhibiting compilation involves, col. 23, lines 17-32, wherein circularity error based parameters are removed from the list and only the smaller list of newly generated zero-dependency parameters.
col. 2, ll. 18-19, the ordering constraint includes ordering a first parameter after a second parameter [i.e. plurality of ordering] if the first parameter depends on the second parameter. Further at col. 8, ll. 55 – col. 9, ll. 34,  Kind 314--This field defines [i.e. legality constraints] where a graph is to obtain the value for the associated parameter at graph execution time. Supported kind field 314 values are: Environment--The value for the runtime parameter is expected to be found in an environment variable of the same name. If the environment variable is not defined, then the value in the default value field 308 is used. If the parameter is required (i.e., an exported parameter), and the default value field 308 is empty, then a runtime error will be generated and graph execution will stop. … perform conditional tests, comparisons, data transformations, arithmetic and logical operations, string and list manipulations, and other functions on user input, externally programmatically supplied input, and other runtime parameters to generate a final value for any runtime parameter. Further, see col. 10, ll. 5-26);

and col. 23, lines 17-32, of Wholey).

As to claim 21, Nakaike discloses the computing device wherein the compound conditional and the plurality of conditions included in the compound conditional are each configured to be evaluated to respective Boolean values when the assembly code is executed (par. 0028, the costs of condition checks are reduced by a method described herein in which if and elseif statements are reordered, if certain conditions are met, in order to more accurately reflect the frequencies at which the conditions are evaluated as TRUE [i.e. Boolean]. In one embodiment, when the condition checks are reordered, their positions within the code are switched, e.g., the elseif condition moves to the position of the if statement, and the if statement moves to the position of the elseif statement. Other reordering positions may be possible. Further, see pars. 0039 and 0046-0047).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being obvious over Nakaike et al. (US 2017/0242776) in view of Wholey et al. (US 7,716,630 B2) and further in view of Maki et al. (US 2007/0113220 A1).
As to claim 5, Nakaike does not explicitly disclose one or more legality constraints include a constraint of a portion of the source code following a last code block of the respective code blocks of the plurality of conditions and preceding the common target code block has one entry point and one exit point.
However, Makiyori discloses the computing device wherein the one or more legality constraints include a constraint that a portion of the source code following a last code block of the respective code blocks of the plurality of conditions (Figs. 7, 8, pars. 0136-0138, it is assumed that the machine language programs A and B are obtained by converting and optimizing the source files a and b respectively … A includes the basic blocks A, B, and two conditional instruction groups corresponding to the conditions a, b [i.e. legality constraints] are present within the basic block A. The function ending instruction of the external function A is present at two points of the basic blocks A and B. … of the condition c. The basic block E includes the conditional instruction group that corresponds to the condition c. The basic block F includes the function end instruction. The internal function b includes the basic block G. The basic block G includes the function end instruction) and preceding the common target code block has one entry point and one exit point (Fig. 7, 8 wherein basic block A proceeds basic block B; and basic block E proceeds basic block F and claim 1 and pars. 0149, wherein the inserting of notifying instructions of entry point and exit point into functions. Further, see pars. 0094-0095, 0102-0103, 0123-0125, 0139-0140, and claims 6, 8).  



As to claim 15, (the method claim) recites substantially similar limitations to claim 5 (the computing device claim) and is therefore rejected using the same art and rationale set forth above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being obvious over Nakaike et al. (US 2017/0242776) in view of Wholey et al. (US 7,716,630 B2) and further in view of Johnson et al. (US 2005/0097546 A1).

As to claim 9, Nakaike discloses ordering of conditions for the evaluation and compilation to determined the condition order that cost the least for optimized execution of a program.  (see Nakaike (see, par. 0047). Furthermore, Nakaike’s step check process of if the if condition set forth in a block is rarely TRUE and elseif condition set forth in a subsequent condition block is frequently TRUE, then reordering the condition blocks reduce the cost of performing condition checks and provide for more cost efficient execution of program code (see, par. 0053).  
Nakaike does not explicitly disclose estimated computational cost for each ordering at least in part by: assigning an estimated cost score to each instruction 
Johnson discloses a well-known method of code optimization that involves cost analysis by assigning an estimated cost score to each ordering of program modules and summing the respective estimated cost scores (see, pars. 0055-0066). Johnson discloses the computing device wherein the processor is configured to determine the respective estimated computational cost for each ordering at least in part by: 
assigning an estimated cost score to each instruction included in the ordering (the cost estimation is based on determination of satisfy / acceptance / condition of ordering. At pars. 0055- … create a new ordering to be tested (referred to herein as "new_order"). Next, a cost function 72 is called for the newly created ordering to determine the performance, or cost of the new ordering. … control passes to block 76 to set the work_order variable to equal new_order. Upon completion of block 76, or if function 74 returns a "NO" result, control passes to block 78 to determine if the new ordering satisfies the conditions for the best order so far… ); and 
summing the respective estimated cost scores assigned to each instruction (the calculation of cost / value summing based on dynamic references / assigns. At Figs. 5, 6, pars. 0063-0066,… Function 72 begins in block 96 by calculating HITS/REF values, each representative of the number of dynamic references for an effective address divided by the total number of dynamic references that map to the same cache line as that effective address. Block 97 then calculates MISS/ADDR values, each of which being the number of references to an address multiplied by (1-HITS/REF). Block 98 then calculates MISS/ENTRY values, … multi-way associative caches and TLBs may be used, with the cost calculate … For this decision, a working cost (W) represents the total cost for the current work_order, with a new cost (N) representing the total cost of the new_order. The total cost of each order may be determined, for example, by summing the MISS/ENTRY values calculated in cost function 72).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one would apply the well-known methodology of Johnson to the environment of Nakaike in order to rank the condition orderings of Nakaike which would yield predictable results and resulted in an improved system for rank ordering of conditions based on their cost. 
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed of Nakaike by applying the method of Thompson to the orderings to enhance cost optimization and yield predictable results. (See Abstract, Figs. 5,6, paragraphs 0055-0065 of Johnson). See, MPEP 2143 (D).

As to claim 19, (the method claim) recites substantially similar limitations to claim 9 (the computing device claim) and is therefore rejected using the same art and rationale set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
 /LEWIS A BULLOCK  JR/ Supervisory Patent Examiner, Art Unit 2199